Citation Nr: 1409004	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the termination of VA compensation benefits due to the Veteran's "fugitive felon" status from December 27, 2001 to February 17, 2010 was proper, and whether an overpayment in the amount of $254,232.57 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1968 to August 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) the Regional Office (RO) in Muskogee, Oklahoma which terminated VA benefits effective December 27, 2007 based on the Veteran's status as a fugitive felon, and a July 2010 decision of the Committee on Waivers and Compromises in St. Paul, Minnesota which denied waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.  

In February 2010, VA compensation benefits were terminated, effective December 27, 2001, based on the Veteran's status as a fugitive felon.  In March 2010, the Veteran was informed that an overpayment in the amount of $254,330.24 had been created.  The Veteran submitted a claim for a waiver of recovery of the overpayment in June 2010.  In a July 2010 decision, the Committee on Waivers and Compromises denied the waiver request for the amended overpayment amount of $254,232.57.  The Veteran has submitted a timely October 2010 notice of disagreement to both VA's decision to terminate benefits and to the denial of a waiver of overpayment.   

For clarification, the Board has recharacterized the issues on appeal as whether the termination of VA compensation benefits due to the Veteran's "fugitive felon" status from December 27, 2001 to February 17, 2010 was proper, and whether an overpayment in the amount of $254,232.57 was properly created.  Because the Veteran submitted a timely notice of disagreement to the July 2010 waiver denial, the Board has also added the issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.

The Veteran requested a hearing before a Decision Review Officer (DRO) in October 2010.  The RO scheduled and rescheduled the Veteran for hearings on November 2010, January 2011 and May 2011; however, the Veteran cancelled each of these hearing requests prior to the hearing date.  Accordingly, the Board finds that the Veteran's DRO hearing request has been withdrawn.  

The Veteran was also scheduled for an October 2011 Board videoconference hearing.  The record indicates that the Veteran did not attend the scheduled hearing, and his hearing request is deemed to have been withdrawn.  The Board denied a November 2011 request to reschedule a hearing before a Veteran's Judge because the Veteran did not show good cause for his failure to appear at the October 2011 videoconference hearing.  In a February 2012 correspondence, the Veteran indicated that he no longer wished to have a Board videoconference or Travel Board hearing.  For these reasons, the Board finds that there are no outstanding DRO or Board hearing requests.     

The issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2001, the Veteran was awarded VA compensation benefits effective November 2000. 

2.  On December 10, 1998, a warrant was issued by the Macon County Sherriff's Office in Oglethorpe, Georgia.  This warrant remained outstanding until February 17, 2010.

3.  The Macon County Superior Court found that the Veteran had violated the terms and conditions of probation, and such probation had been imposed for the commission of a felony offense.

4.  From December 27, 2001 to February 17, 2010, the Veteran was not eligible for VA compensation benefits based on his status as a fugitive felon.

5.  The overpayment of VA benefits in the amount of $254,232.57 was properly created. 


CONCLUSION OF LAW

1.  The Veteran is considered to have been a fugitive felon for VA compensation and pension purposes from December 27, 2001 to February 17, 2010.  38 U.S.C.A. 
§ 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).

2.  The overpayment of VA benefits in the amount of $254,232.57 was properly created.  38 U.S.C.A. §1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process - Termination of Benefits

VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, when an award is adversely affected by way of severance or termination of entitlement to benefits, the issue does not arise from a claimant's application for benefits.  In this case, the RO proposed to terminate entitlement to VA compensation benefits due to the Veteran's fugitive felon status.  Thus, the above cited provisions are not applicable in the present appeal.  

The Board finds that the general due process concerns have been satisfied in connection with the appeal.  See 38 C.F.R. § 3.103 (2013).  Prior to reducing or terminating an award of compensation or pension, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §§ 3.103(b), 3.105 (2013).  

In the present case, the RO complied with the procedures set forth above and notified the Veteran of the proposed termination of pension benefits.  In a November 2009 letter, the RO informed the Veteran of the proposal to stop VA compensation and pension benefits, effective December 27, 2001, based on evidence of an outstanding warrant.  The Veteran was informed that he had 60 days from the date of the letter to submit evidence showing that such action should not be taken.  He was also informed that the adjustment would result in an overpayment of benefits, and that he would be notified of the amount of the overpayment and of repayment options.  The Board finds that November 2009 letter, met the due process requirements for the termination of benefits under 38 C.F.R. § 3.103.  

VA terminated the Veteran's benefits in February 2010, and in March 2010, the Veteran was informed that he had an overpayment in debt in the amount of $254,330.24.  In March 2010, the Veteran informed VA that he was unaware of the outstanding warrant and had turned himself over to the authorities.  Correspondence with the Macon County Sherriff's Office shows that the warrant, dated December 10, 1998 was cleared on February 17, 2010.  

In a March 2010 notice letter, the Veteran was informed that his benefits were reinstated, effective February 17, 2010.  A July 2011 statement of the case explained to the Veteran the bases for the termination of benefits effective December 27, 2001, addressed the validity of the debt, and afforded him the opportunity to present information and evidence in support of his claim.  Accordingly, the Board finds that VA has fulfilled the notice and due process requirements for the termination of VA benefits.  


(CONTINUED ON NEXT PAGE)

Validity of Debt

Effective December 27, 2001, 38 C.F.R. § 3.665 was amended to prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon.  See 68 Fed Reg. 34,542 (June 10, 2003).  A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  The implementing regulation, 38 C.F.R. § 3.665(n) provides that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  

The term fugitive felon means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 
38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n) (2013).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration  (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

VA's Adjudication Procedure Manual provides additional guidance with respect to fugitive felons.  See M21-1MR, Part X, Chapter 16.  Under those guidelines, a beneficiary of VA benefits, who is the subject of a valid out-standing felony arrest warrant, is presumed to be a fugitive felon for VA purposes.  Id. at 16.1c. 

The Veteran was initially awarded VA compensation benefits in December 2001, effective from November 2000.  Evidence of record shows that on December 10, 1998, a warrant was issued by the Macon County Sherriff's Office in Oglethorpe, Georgia for obstruction of justice.  Effective December 27, 2001, VA regulations were amended to prohibit the payment of compensation benefits to a veteran for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. 
§ 3.665.  The December 1998 warrant remained outstanding until the Veteran turned himself in to the authorities in February 2010.  Correspondence from the Macon County Sherriff's Office shows that the warrant was cleared on February 17, 2010.  

Additional information from the Macon County Superior Court addressing the issuance of a December 1998 warrant and the charges against him shows that in March 1997, the Veteran had been sentenced to serve six years of probation for the felony offense of burglary.  On February 18, 2010, the Macon County Superior Court found, through a preponderance of the evidence and the Veteran's admission, that he violated the terms and conditions of probation.  The Veteran was to be restored to reporting for probation with terms and conditions previously imposed pursuant to a March 2010 court order.  The Veteran submitted a subsequent August 12, 2010 court order from the Macon County Superior Court, which terminated the Veteran's case and waived payment of the balance of a fine upon payment of restitution.  While the August 12, 2010 court order ended the Veteran's probationary sentence, the order was effective after the February 17, 2010 discharge of the warrant at issue.   

Based on the evidence discussed above, the Board finds that the December 1998 warrant was issued because the Veteran was violating a condition of probation imposed for commission of a felony under the Federal or State law.  See 38 C.F.R. 
§ 3.665(n).  The warrant was not discharged until the Veteran turned himself in to the authorities on February 17, 2010.  For these reasons, the Board finds that the Veteran was a fugitive felon for VA purposes under the provisions of 38 U.S.C.A. 
§ 5313B from December 27, 2001 (the effective date of the statute barring the payment of VA compensation and pension benefits to fugitive felons) to February 17, 2010 (the date the warrant was rescinded).  

The Veteran contends in various statements that he was not aware of his status as a fugitive felon.  In March 2010 and April 2012 statements, the Veteran reported that he had been arrested in Oklahoma for unrelated offenses and that Macon County police officials knew of his location because they was advised by police officials in Lawson, Oklahoma of his arrest.  He indicated that he also called his probation officer during the arrests, and was told that because he had not committed a violent offense, as long as he did not return to Oglethorpe, Georgia, he did not have anything to worry about.  

While the Board finds that the Veteran may not have been aware of his "fugitive felon" status, it appears from his statements and the reported call to his probation officer that he was aware of his probationary status, and that he may have been in violation of the terms of his probation.  Moreover, in Mountford v. Shinseki, 24 Vet. App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge that a warrant had been issued is not part of the statutory requirement under 38 U.S.C.A. § 5313B.  The Court held that neither the statute nor its legislative history suggested that to be a fugitive felon one must have knowledge of the warrant.  Id.  Further, the plain language of 38 U.S.C.A. § 5313B(b)(1)(B)  provides that a person is a "fugitive felon" by reason of a violation of the terms of probation for a felony, irrespective of the Veteran's motivation for violating his or her probation.  See 38 U.S.C.A. § 5313B (West 2002).  Accordingly, the Board finds that because the Veteran was in violation of the terms of his probation, his lack of knowledge of his status as a fugitive felon is not of consequence.  

Because the weight of the evidence shows that the Veteran was in violation of a condition of probation imposed for commission of a felony from December 27, 2001 to February 17, 2010, the Veteran was not eligible for VA compensation benefits based on his status as a fugitive felon during that time.  An April 2011 accounting shows that VA compensation payments made from December 27, 2001 to February 1, 2010 totaled $254, 232.57.  Accordingly, the Board finds that the overpayment of VA benefits in the amount of $254,232.57 is valid.  Because the preponderance of the evidence is against the appeal, the appeal is denied and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The termination of benefits due to the Veteran's "fugitive felon" status was proper, and the overpayment of VA benefits in the amount of $254,232.57 is valid.


REMAND

In a July 2010 decision, the Committee on Waivers and Compromises denied the request for waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.  The Veteran submitted a timely October 2010 notice of disagreement to both VA's decision to terminate benefits and to the denial of a waiver of overpayment.  A July 2011 statement of the case addressed the appeal with respect to the termination of benefits and the validity of debt, but did not address the Veteran's request for a waiver.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the claims file should be returned to the Board only if the Veteran perfects his appeal for a waiver of overpayment in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


